 Case 3:12-cv-00733-DMS-WVG Document 128-1 Filed 12/04/20 PageID.9152 Page 1 of 3



     William E. Thomson, Jr. (SBN 47195)
 1   wthomson@brookskushman.com
     BROOKS KUSHMAN P.C.
 2   445 S. Figueroa St., Suite 3100
     Los Angeles, CA 90071-1635
 3   Telephone (213) 622-3003
 4
     Frank A. Angileri (Pro Hac Vice)
 5   fangileri@brookskushman.com
     Thomas W. Cunningham (Pro Hac Vice)
 6   tcunningham@brookskushman.com
     1000 Town Center, Twenty-Second Floor
 7   Southfield, MI 48075-1238
     Telephone: (248) 358-4400
 8   Facsimile: (248) 358-3351
 9   Attorneys for Defendants
     DOMINO’S PIZZA, LLC and DOMINO’S PIZZA, INC.
10
11                  UNITED STATES DISTRICT COURT
12                SOUTHERN DISTRICT OF CALIFORNIA
13                         SAN DIEGO DIVISION
14
15   AMERANTH, INC.
                                           Lead Case No.: 3:12-cv-0733-DMS-WVG
16   v.
17
     DOMINO’S PIZZA, INC. and              DECLARATION OF THOMAS W.
18   DOMINO’S PIZZA, LLC                   CUNNINGHAM IN SUPPORT OF
                                           DOMINO’S REPLY IN SUPPORT OF
19
                                           ITS SECOND RENEWED MOTION TO
20                                         DECLARE CASE EXCEPTIONAL AND
                                           AWARD ATTORNEY FEES AND NON-
21                                         TAXABLE COSTS
22
                                           Judge: Hon. Dana M. Sabraw
23                                         Date: December 11, 2020
                                           Time: 1:30 p.m.
24
                                           Location: Courtroom 13A
25
26
27
28
 Case 3:12-cv-00733-DMS-WVG Document 128-1 Filed 12/04/20 PageID.9153 Page 2 of 3




 1         I, Thomas W. Cunningham, declare as follows:
 2         I am over eighteen years of age, have personal knowledge of the matters set
 3   forth herein, and declare that each of them is true and correct to my knowledge or
 4   information and belief. I am an attorney with Brooks Kushman P.C., counsel of
 5   record in this action for Defendants Domino’s LLC and Domino’s Pizza, Inc.
 6         1.     Attached hereto as Exhibit 24 is a true and correct copy of excerpts of
 7   the May 14, 2018 deposition Nella D. Ludlow. [FILED UNDER SEAL]
 8         2.     I make this Declaration on personal knowledge and, if called as a
 9   witness at trial, I am competent to testify.
10         I declare under penalty of perjury that the foregoing is true and correct.
11
12   Dated: December 4, 2020              By:/s/ Thomas W. Cunningham
                                            Thomas W. Cunningham (Pro Hac Vice)
13
                                            tcunningham@brookskushman.com
14                                          BROOKS KUSHMAN P.C.
                                            1000 Town Center, Twenty-Second Floor
15
                                            Southfield, MI 48075-1238
16                                          Telephone: (248) 358-4400
                                            Facsimile: (248) 358-3351
17
18                                           Attorneys for Defendants DOMINO’S PIZZA,
                                             INC. and DOMINO’S PIZZA, LLC
19
20
21
22
23
24
25
26
27
28
                                                    1   DECLARATION OF THOMAS W. CUNNINGHAM
                                                        IN SUPPORT OF REPLY TO SECOND RENEWED
                                                           MOTION TO DECLARE CASE EXCEPTIONAL
                                                                     Case No. 3:12-cv-0733-DMS-WVG
 Case 3:12-cv-00733-DMS-WVG Document 128-1 Filed 12/04/20 PageID.9154 Page 3 of 3




 1                             CERTIFICATE OF SERVICE

 2
           The undersigned certifies that counsel of record who are deemed to have
 3
     consented to electronic service are being served on December 4, 2020, with a copy
 4
     of this document via the Court’s CM/ECF system per Local Rules and counsel will
 5
     also be served by electronic mail, facsimile, overnight delivery and/or first class mail
 6
     on this date.
 7
 8
                                             By: /s/ Thomas W. Cunningham
 9                                          Attorneys for Defendants DOMINO’S PIZZA,
10                                          LLC and DOMINO’S PIZZA, INC.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2   DECLARATION OF THOMAS W. CUNNINGHAM
                                                     IN SUPPORT OF REPLY TO SECOND RENEWED
                                                        MOTION TO DECLARE CASE EXCEPTIONAL
                                                                  Case No. 3:12-cv-0733-DMS-WVG
